DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Calderon on 03/08/2022.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 12/15/2021. 

	1. (currently amended) A structure comprising:
	a first bit cell with a first top electrode;
	a second bit cell with a second top electrode; 
	a common bottom electrode for both the first bit cell and the second bit cell,
	 included in each of the first bit cell and the second bit cell, the switching material between and contacting the first top electrode and a first side of the common bottom electrode, the switching material between and contacting the second top electrode and a second side of the common bottom electrode opposite to the first side;
	an etch stop layer lining sidewalls or the first top electrode and the second top electrode and contacting a portion of the switching material;
	a first contact partially extending over and contacting a top surface of the first top electrode, and further contacting a top surface of the etch stop layer, and 
	a second contact partially extending over and contacting a top surface of the second top electrode, and further contacting a top surface of the etch stop layer.

2. (currently amended) The structure of claim 1, wherein the switching material is between and directly contacting the first top electrode and the first side of the common bottom electrode and the second top electrode and the second side of the common bottom electrode.

7. (currently amended)The structure of claim 2, wherein the first top electrode is on the first side of the common bottom electrode and the second top electrode is on the second side of the common bottom electrode, and the switching material is an intervening material between the common bottom electrode and the first and second top electrodes.

12. (currently amended) A structure comprising: 
a bottom electrode in electrical contact with a lower metallization feature; 
a switching material contacting a first side and a second side of the bottom electrode opposite the first side; 
a first top electrode on the switching material on a first side of the bottom electrode, so that the switching material is between the first side of the bottom electrode and the first top electrode;
a second top electrode on the switching material on a second side of the bottom electrode, so that the switching material is between the second side of the bottom electrode and the second top electrode;
an etch stop layer lining sidewalls or the first top electrode and the second top electrode and contacting a portion of the switching material;
	a first contact partially extending over and contacting a top surface of the first top electrode, and further contacting a top surface of the etch stop layer, and 
a second contact partially extending over and contacting a top surface of the second top electrode, and further contacting a top surface of the etch stop layer,
wherein the first top electrode and the second top electrode share the bottom electrode in a 2-bit cell configuration.

 the first side of the bottom electrode and the second top electrode is on the second side of the bottom electrode, and the switching material is an intervening material between and directly contacting the bottom electrode and the first and second top electrodes.

20. (Canceled)


Allowable Subject Matter

Claims 1-7 and 9-19 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a structure comprising: a switching material included in each of the first bit cell and the second bit cell, the switching material between and contacting the first top electrode and a first side of the common bottom electrode, the switching material between and contacting the second top electrode and a second side of the common bottom electrode opposite to the first side; an etch stop layer lining sidewalls or the first top electrode and the second top electrode and contacting a portion of the switching material; a first contact contacting a top surface of the first top electrode, and further contacting a top surface of the etch stop layer, and a second contact contacting a top surface of the second top electrode, and further contacting a top surface of the etch stop layer in combination with the rest of the limitations of the claim.

After completing a thorough search of independent claim 12, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a structure comprising: a switching material contacting a first side of the bottom electrode and a second side of the bottom electrode opposite the first side; a first top electrode on the switching material on a first side of the bottom electrode, so that the 

The closest prior arts on record are Hong (US-20140264244-A1), Hong (US-20140268990-A1), Hong (US-20140268989-A1), Indukuri (US-20190280047-A1), Yang (US-20190067373-A1), Tran (US-20160087197-A1), Wu (US-20200381620-A1), Hsu (US-9391271-B1), Hsieh (US-10651380-B1) and Chan (US-9583167-B2). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2-7, 9-11 and 13-19 are also allowed being dependent on allowable claims 1 or 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897